Title: 1774 Monday. Octr. 10th.
From: Adams, John
To: 


       The Deliberations of the Congress, are spun out to an immeasurable Length. There is so much Wit, Sense, Learning, Acuteness, Subtilty, Eloquence, &c. among fifty Gentlemen, each of whom has been habituated to lead and guide in his own Province, that an immensity of Time, is spent unnecessarily.
       Johnson of Maryland has a clear and a cool Head, an extensive Knowledge of Trade, as well as Law. He is a deliberating Man, but not a shining orator—His Passions and Imagination dont appear enough for an orator. His Reason and Penetration appear, but not his Rhetoric.
       Galloway, Duane, and Johnson, are sensible and learned but cold Speakers. Lee, Henry, and Hooper are the orators. Paca is a deliberater too. Chase speaks warmly. Mifflin is a sprightly and spirited Speaker. John Rutledge dont exceed in Learning or oratory, tho he is a rapid Speaker. Young Edward Rutledge is young, and zealous—a little unsteady, and injudicious, but very unnatural and affected as a Speaker. Dyer and Sherman speak often and long, but very heavily and clumsily.
      